Citation Nr: 0311770	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for plantar corns of 
both feet.

3.  Entitlement to a compensable rating for bilateral 
defective hearing for the period prior to November 6, 2001.  

4.  Entitlement to an increased rating from 10 percent for 
bilateral defective hearing, for the period beginning 
November 6, 2001.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered on December 9, 1996, 
and March 5, 1997, by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the December 1996 decision, the rating board denied the 
veteran's claim for increased ratings for tinea pedis and 
plantar corns.  In the March 1997 rating decision, the RO 
denied the veteran's claim for a compensable rating for 
defective hearing.  In a March 2002 rating decision, the RO 
increased the veteran's rating for bilateral hearing loss to 
10 percent for the period beginning November 6, 2001.  

The veteran's claim was remanded by the Board in September 
1999, and January 2001.  


FINDINGS OF FACT

1.  The veteran's plantar corns are only mild in nature; they 
are not the equivalent of anterior metatarsalgia.  

2.  The veteran does not have exudation, itching, extensive 
lesions, or marked disfigurement from his tinea pedis.  

3.  The veteran does not have 20 to 40 percent of his feet 
affected by tinea pedis.  

4.  The veteran uses lotion and powder for his tinea pedis; 
he does not use steroids or other immunosuppressive drugs for 
his tinea pedis.  

5.  Neither the former criteria for evaluating hearing 
impairment and diseases of the ear, in effect when the 
veteran filed his claim for an increased rating, nor the 
revised criteria, which became effective June 10, 2000, are 
more favorable.

6.  Application of the puretone average and speech 
discrimination scores from the November 1997 evaluation to 
tables VI and VI (a) in the Rating Schedule results in the 
designation of "I" for the right ear and "I" for the left 
ear, which, when applied to table VII, results in a 
percentage evaluation for hearing impairment of 0 percent 
(i.e., noncompensable).

7.  The February 1998 audiological evaluation is not valid 
for rating purposes since for speech audiometry testing, it 
used the W-22 word list rather than the Maryland CNC word 
list.   

8.  For the period prior to November 6, 2001, the veteran 
only had puretone thresholds of 55 decibels or more at each 
of the 1000, 2000, 3000, and 4000 Hertz frequencies for the 
right ear; he did not have puretone thresholds at 30 decibels 
or less at 1000 Hertz frequency and 70 decibels or more at 
2000 Hertz frequency for either ear.  



9.  For the period beginning November 6, 2001, the veteran 
had one VA audiological evaluation - application of the 
puretone average and speech discrimination scores from these 
evaluations to table VI (a) in the Rating Schedule results in 
the designation of "IV" for the right ear and "III" for the 
left ear; which, when applied to table VII, results in a 
percentage evaluation for hearing impairment of 10 percent 
(i.e., noncompensable).


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
plantar corns of both feet have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.71 
(a), Diagnostic Code 5279 (2002).  

2.  The criteria for an increased rating from 10 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 
(old diagnostic criteria in effect prior to July 31, 2002), 
4.118 (a), Diagnostic Code 7806 (new diagnostic criteria in 
effect as of July 31, 2002).

3.  For the period prior to November 6, 2001, the criteria 
for a compensable rating for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.87, Diagnostic Codes 6100-6110 (old 
diagnostic criteria in effect prior to June 10, 1999); 4.85, 
4.86, Diagnostic Code 6100 (new diagnostic criteria in effect 
as of June 10, 1999). 

4.  For the period beginning November 6, 2001, the criteria 
for rating higher than 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic Codes 6100-6110 (old 
diagnostic criteria in effect prior to June 10, 1999); 4.85, 
4.86, Diagnostic Code 6100 (new diagnostic criteria in effect 
as of June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA audiological examination in 
February 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
55
40
LEFT
45
50
60
65
60

The average pure tone threshold was 48 for the right ear, and 
59 for the left ear. 

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

At the veteran's December 1997 hearing, he described burning 
and itching.  He stated that if he stood on the plantar warts 
that they hurt and they gave out.  He described lesions on 
his feet as well as discoloration on the bottom of his feet.  
He described a constant itch.  

On an audiological evaluation in February 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
65
65
LEFT
55
55
60
60
70

Speech audiometry revealed speech recognition ability of 88 
percent percent in the right ear and of 76 percent in the 
left ear, using the W-22 method..

At an April 1999 travel Board hearing, the veteran testified 
that his rash had spread to his legs and hip.  He testified 
that he was taking care of his feet himself.  

The veteran underwent a VA examination for his feet in 
November 2001.  He stated that his plantar corns had been 
present for some time.  He used a scalpel blade to shave them 
down when they become painful and also stated that he used 
lotion on his feet and powder which helped with pain.  He 
also used powder for his tinea pedis which he used between 
his toes and also on the plantar aspect of his feet.  He 
stated that he had good control over the tinea pedis.  He 
also had complaints of some deformity of his bilateral feet 
which caused him calluses with shoe wear.  

Examination showed that he had a plantar corn over the 
metatarsal head of his small toe of his right foot.  This was 
mildly tender to palpation and approximately 0.5 cm. in 
diameter with no evidence of ulceration.  He also had a 
callus over the lateral aspect of his right small toe over 
the distal interphalangeal joint and hammering of all of his 
lesser toes which was only partially correctable.  On his 
left foot, he had a callus on the dorsum of his fourth toe 
over the distal interphalangeal joint and on the lateral 
aspect of his fifth toe in the area of the distal 
interphalangeal joint with mild hammering of his lesser toes 
which was fully passively correctable.  He had a left plantar 
corn directly over his heel which was 4 mm. by 4 mm. in 
diameter.  He had no flatfoot deformity, and no hallux valgus 
deformity.  He had a supple hindfoot and forefoot and normal 
range of motion of his ankle.  He had no evidence of tinea 
pedis at this time.  His sensation was slightly decreased 
diffusely.  The plantar corns were not the equivalent of 
anterior metatarsalgia.  He currently had minimal symptoms 
from the plantar corns and had good control.  Regarding the 
tinea pedis, he did not have exudation.  He had good control 
of the tinea pedis, and did not have itching.  He did not 
have extensive lesions.  He did not have marked disfigurement 
due to his tinea pedis.  He did have crusting or ulceration 
with his tinea pedis.  He did not have any systemic or 
nervous manisfestations from his tinea pedis, but did have 
decreased sensation due to his diabetes.  His tinea pedis was 
not exceptionally repugnant.  He did not have any additional 
skin lesions related to his tinea pedis.  Assessment was 
plantar corns, mild in nature; tinea pedis, currently well 
controlled; calluses to lesser toes; and bilateral hammering 
of toes, right greater than left which was partially 
passively correctable on the right, and fully passively 
correctable on the left.  

The veteran underwent a VA audiological examination in 
November 2001.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
60
60
LEFT
55
55
55
55
55

The average pure tone threshold was 58 for the right ear, and 
55 for the left ear.  Speech recognitions scores on the 
Maryland CNC World Test List could not be obtained because 
the veteran could not do the task.  Using monitored live 
voice and W22s, a score of 52% in the right ear and 48% in 
the left ear was obtained.  


Analysis

Relevant laws including the Veterans Claims Assistance Act of 
2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1997 Statement of 
the Case as well as the September 2000 and March 2002 
Supplemental Statements of the Case.  In these documents, the 
RO also provided notice of what evidence it had considered.    

In February 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his feet and hearing.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).


Entitlement to an increased (compensable) rating for plantar 
corns of both feet

Under Diagnostic Code 5279, a 10 percent rating is assigned 
for anterior metatarsalgia (Morton's disease), unilateral, or 
bilateral.  38 C.F.R. § 4.71(a), Diagnostic Code 5279 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Since the veteran's "plantar corns" are an unlisted 
condition, it is determined that Diagnostic Code 5279 for 
anterior metatarsalgia is the closest disease or injury for 
which it can be rated.  

The veteran indicates that he uses a scalpel blade to shave 
his plantar corns down when they become painful, and applies 
lotion and powder for his pain.  While examination in 
November 2001 did show that one corn on the right small toe 
was mildly tender to palpation, the examiner specifically 
commented that the veteran's plantar corns were not the 
equivalent of anterior metatarsalgia, and that the veteran 
only had minimal symptoms from his plantar corns with good 
control.  The evidence does not show that the veteran 
receives treatment for his corns.  Since the examiner stated 
that the veteran's plantar corns were not the equivalent of 
anterior metatarsalgia and that he only had minimal symptoms, 
it is not appropriate to grant a compensable rating under 
Diagnostic Code 5279.  Rather, a noncompensable rating under 
38 C.F.R. § 4.31 is appropriate.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) rating for 
plantar corns of both feet.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application, and the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an increased rating for tinea pedis from 10 
percent disabling

The veteran's tinea pedis has been rated under Diagnostic 
Code 7806, for eczema.  The schedule for ratings of the skin 
were changed on July 31, 2002.  Where the law and regulations 
change while a case is pending, the version more favorable to 
the veteran applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGC 3-2000, 65 Fed. Reg. 33,421 
(2000).

Since the veteran's claim of service connection for tinea 
pedis was received at the RO prior to July 2002, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and new criteria.  Thus, the veteran's tinea pedis must 
be evaluated under both the old and the new rating criteria 
to determine which version is most favorable to the veteran.

Under the old rating criteria, Diagnostic Code 7806 for 
eczema instructs that with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the eczema is exceptionally repugnant, 
then a 50 percent rating is assigned.  When there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement, then a 30 percent rating is assigned.  When 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, then a 10 percent rating 
is assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (diagnostic criteria for the period 
preceding July 31, 2002).  

Under the new rating criteria, in order to receive a 60 
percent rating, more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  In order t receive a 30 percent rating, 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  In order to receive a 10 percent 
rating, at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable rating is 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  
38 C.F.R. § 4.118 (a), Diagnostic Code 7806 (diagnostic 
criteria for the period beginning July 31, 2002).  

Under the old diagnostic criteria, in order to obtain an 
increased rating to 30 percent, the evidence must show 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  However, at the veteran's November 2001 VA 
examination, the examiner stated that the veteran did not 
have itching or exudation, extensive lesions, or marked 
disfigurement.  Based on these findings, the veteran is not 
entitled to an increased rating to 30 percent for his tinea 
pedis under the old diagnostic criteria. 

Under the new diagnostic criteria, in order to obtain an 
increased rating, the evidence must show 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  The evidence does not show that 20 to 40 
percent of the veteran's feet were affected by his tinea 
pedis, and the November 2001 VA examiner commented that the 
veteran's tinea pedis was well-controlled.  The evidence also 
does not show that the veteran requires therapy such as 
corticosteroids or other immunosuppressive drugs for his 
tinea pedis.  The veteran stated only that he used powder for 
his tinea pedis.  He indicated at the November 2001 VA 
examination that he had good control over his tinea pedis. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating from 10 percent 
for his tinea pedis.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to increased ratings for hearing loss

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999. See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85 - 4.87a (1999).  The RO 
applied the revised criteria in its evaluation of the 
veteran's compensable evaluation claim for bilateral hearing 
loss, and notified the veteran of its decision in a September 
2000 supplemental statement of the case.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As the RO 
has considered the veteran's claim under the former and 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, and applying the more favorable result.

Regarding the veteran's claim for an increased (compensable) 
rating for bilateral hearing loss, the pertinent regulatory 
amendments did not result in any substantive changes relevant 
to this appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25,202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test, and indicating that 
there was no proposed change in this method of evaluation).  
Since the old and new set of rating criteria are essentially 
identical, it is determined that neither the old nor the new 
set of rating criteria are more favorable to the veteran's 
claim.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.  

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's 
or more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (1999).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo- Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

For the period prior to November 6, 2001, the veteran has 
undergone two VA audiological evaluations: one in February 
1997 and another in February 1998.  At the veteran's VA 
audiological evaluation in February 1997, the veteran had 
four-frequency averages for the right ear and left ear of 48 
dB and 59 dB, respectively.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear 
and 88 percent in the left ear.  Application of these scores 
to table VI results in designations of "I" for the right ear 
and "I" for the left ear.  When these designations of 
impaired efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent, i.e., 
noncompensable, under Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) for the February 1997 audiological 
evaluation pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. 
§ 4.86 (b) (2002).  

The evaluation from February 1998 is problematic for rating 
purposes.  As noted in the September 1999 remand, the testing 
for percentage of discrimination performed in February 1998 
was conducted using the "W-22 word list" method rather than 
the "Maryland CNC word list" method prescribed for rating 
purposes.  The Board cited to Chapter 11.09 of VA 
ADJUDICATION PROCEDURES MANUAL M21-1 which states that until 
December 1987, audiology examinations were to use the 
W-22 word list method, but that after December 1987, 
audiology examinations were to use the Maryland CNC test.  

Since percentage of speech discrimination is one of the 
variables needed to obtain a numeric designation under Table 
VI, and the February 1998 evaluation used an invalid speech 
discrimination score, Table VI can not be used for the 
February 1998 evaluation.  Table VI (a) can be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate; however, the examiner from February 1998 
did not certify that this was the case.  38 C.F.R. § 4.85 
(c).  Table VI (a) is also appropriate when the veteran has 
puretone thresholds of 55 dB's or more at each of the 1000, 
2000, 3000, and 4000 Hertz frequencies  38 C.F.R. § § 4.86 
(a).  Although the veteran had puretone thresholds of 55 dB's 
or more at each of the four required frequencies for his left 
ear, he did not meet that requirement for his right ear.  
Since a numeric designation can not be obtained from Table VI 
for the right ear (since the wrong speech discrimination test 
was applied), and numeric designations are needed for both 
ears, a percentage evaluation can not be obtained under Table 
VII even though the veteran had puretone thresholds of at 
least 55 dB's for the four required frequencies for the left 
ear.  Since the veteran did not have puretone threshold at 30 
dBs or less at 1000 Hertz and 70 Dbs or more at 2000 Hertz, 
an evaluation under Table VI (a) is not appropriate pursuant 
to 38 C.F.R. § 4.86 (b) (2002).  In summary, an evaluation is 
not proper under Table VI or Table VI (a) for the February 
1998 VA audiological evaluation.  Thus, for the period prior 
to November 6, 2001, an increased (compensable) rating for 
bilateral hearing loss must be denied.  

For the period beginning November 6, 2001, at the veteran's 
November 2001 VA audiological evaluation, he had four-
frequency averages for the right ear and left ear of 58 dB 
and 55 dB, respectively.  Since speech recognition scores on 
the Maryland CNC Word Test could not be obtained, application 
of the veteran's averages to Table VIa is appropriate.  
38 C.F.R. § 4.85 (c).  Application of these scores to table 
VIa results in designation of "IV" for the right ear and 
"III" for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is 10 percent under 
Diagnostic Code 6100.  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) rating for 
the period prior to November 6, 2001, and against an 
increased rating from 10 percent for the period beginning 
November 6, 2001 for bilateral hearing loss.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not for application, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no indication in the record that the schedular 
evaluation for the veteran's tinea pedis, corns, or hearing 
loss are inadequate to evaluate the impairment of the 
veteran's earning capacity, and they do not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Thus, the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

Entitlement to an increased (compensable) rating for plantar 
corns of both feet is denied.  

Entitlement to an increased rating from 10 percent for tinea 
pedis is denied.  

For the period prior to November 6, 2001, entitlement to an 
increased (compensable) rating for bilateral hearing loss is 
denied.  

For the period beginning November 6, 2001, entitlement to an 
increased rating for bilateral hearing loss from 10 percent 
is denied.  



_____________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

